DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on 4/14/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over either one Li et al (US 2018/0155561 A1) in view of Hoseon et al., 419-421, 2016, IEE microwave and Wireless components letters, Vol. 26. No. 6. June 2017:  Inkjet Printed High-D RF inductors on Paper Substrate With Ferromagnetic Nanomaterial. (as provided by the applicant’s IDS).
For claims 1-7, Li et al. teach ink composition ([0067] includes iron oxide or coated iron-oxide), comprising: a plurality of magnetic iron oxide particles (Fe2O3 or Fe3O4) (either supermagnetic or ferromagnetic, see abstract; [0009]) dispersed in a solution containing a  carrier/water ([0072] states using water) and a surface tension adjusting agent (ethanol, methanol, propanol) to form an iron oxide magnetic ink ([0070] includes organic solvents); the average diameter of the nanoparticle is about 1 nm to about 150 nm ([0017]). 
However, Li et al. fail to teach including viscosity less than about 2cP and/or surface tension less than 45 mN/m and concentration of the magnetic iron oxide as claimed. 
In the same field, pertaining to ink, Hoseon et al. teach ferromagnetic nanomaterial for inkjet composition with nanoparticles sized less than 200 nm (see pages 419-421) and the viscosity near 10-12 cP and the surface tension near 30 dynes/cm2 (see page 419). 
It would have been obvious to modify composition taught by Li et al with using desired viscosity as taught by Hoseon et al, for the benefit of efficiently printing with specific printers for producing desired structures (see abstract of Hoseon). 
Furthermore, it would have been obvious to one ordinary skill in the art to further optimize the concentration of magnetic iron oxide taught above, for achieving desire viscosity and properties in the ink, for use in various industry (see Hoseon, page 419).  
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al (US 2019/0228889) in view of Hoseon et al., 419-421, 2016, IEE microwave and Wireless components letters, Vol. 26. No. 6. June 2017:  Inkjet Printed High-D RF inductors on Paper Substrate With Ferromagnetic Nanomaterial. (as provided by the applicant’s IDS).
For claims 1-7, Yamaga et al teach ink composition, comprising: a plurality of magnetic iron oxide particles (Fe2O3 or Fe3O4) (either supermagnetic or ferromagnetic) dispersed in a solution containing a carrier/water (see Yamaga et al[0017]-[0022][0046]-[0059]) and a surface tension adjusting agent (ethanol, methanol) to form an iron oxide nanoparticle-based magnetic ink (Yamaga et al [0046]); wherein average diameter of Fe2O4 nanoparticles ranges from about 15 nm to about 20 nm ([0008][0016][0034]). 
Yamaga et al is silent to concentration of magnetic iron oxide particle and wherein a viscosity is less than 2cP and/or surface tension is less than 45 mNm-1 as claimed.
Hoseon et al. teach preparation for ferromagnetic ink includes ferromagnetic nanoparticles being less than 200 nm when in solution, and printers requires viscosity to be near 10-12 cP and surface tension near 30 dynes/cm2. 
Thus, it would have been obvious to one skill in the art to modify the concentration taught by Yamaga et al ([0046]-[0049]; [0064]; [0085]-[0091]), to achieve desired viscosity necessary for printers, as suggested by Hoseon et al., for the benefit of efficiently printing the material for forming desired component. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0177153 A1 states inkjet printing including magnetic nanoparticles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743